F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                          MAY 10 2004
                               FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    In re:

    SAFECO INSURANCE POLICY,
    with Charles and Shannon Skinner,

                                                       No. 03-2105
    CHARLES SKINNER and SHANNON              (D.C. No. CIV-02-1504 WJ/WWD)
    SKINNER, a married couple, and                       (D. N.M.)
    Derek Skinner, their minor son,

             Respondents-
             Counterplaintiffs-Appellees,

    v.

    SAFECO INSURANCE COMPANY,

             Petitioner-Counterdefendant.


    JEFFRIES AND RUGGE, P.C.,
    and RIPLEY B. HARWOOD, Jointly
    and Severally,

             Attorneys-Appellants.


                               ORDER AND JUDGMENT        *




*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
                                                                       (continued...)
Before LUCERO , McKAY , and TYMKOVICH , Circuit Judges.


       Appellants Jeffries and Rugge, P.C., and Ripley B. Harwood, Esq.

(“Counsel”), appeal the district court’s order awarding sanctions against them

jointly and severally, under Fed. R. Civ. P. 11(b)(2), for removing a case to

federal court in an untimely fashion on behalf of their former client, Safeco

Insurance Company.      In awarding sanctions, the district court held that Counsel’s

“belief that the 30-day [removal] time limit” under 28 U.S.C. § 1446(b) “did not

begin to run until the state court ruled on Safeco’s motion to dismiss . . . was not

objectively reasonable.” Aplt. App., Vol. II at 343. “Safeco simply does not

show how any reasonable attorney could believe that this case was removable

nine months after” it became clear that diversity jurisdiction existed.   Id.

       Our jurisdiction arises under 28 U.S.C. § 1291. On appeal, Counsel assert

the district court erred (1) in awarding sanctions, and (2) in construing Counsel’s

state court motion to appoint a competent and disinterested umpire as “a lawsuit-

initiating legal complaint.” Aplt. Opening Br. at 3.




*
 (...continued)
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.

                                             -2-
      Federal Rule 11 requires an attorney to certify that any paper he or she

submits to the court is not presented for any improper purpose, that it contains

claims either warranted by existing law or by an argument for a change in the law,

and that it makes factual allegations that have or are likely to have evidentiary

support. Fed. R. Civ. P. 11. “We review all aspects of the district court’s

Rule 11 determination for abuse of discretion.”    Laurino v. Tate , 220 F.3d 1213,

1218 (10th Cir. 2000); see also Cooter & Gell v. Hartmarx Corp.    , 496 U.S. 384,

405 (1990). Reversal is appropriate only if the district court “based its ruling on

an erroneous view of the law or on a clearly erroneous assessment of the

evidence.” Hughes v. City of Fort Collins , 926 F.2d 986, 988 (10th Cir. 1991)

(quoting Cooter & Gell , 496 U.S. at 405).

      Having reviewed the briefs, the record, and applicable law in light of the

above-mentioned standards, we cannot say that the district court’s imposition of

sanctions amounts to an abuse of discretion. We therefore    AFFIRM the district

court’s grant of sanctions for substantially the same reasons as stated in its

memorandum opinion and order dated March 31, 2003.

                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge



                                           -3-